 Case 2:20-cv-00315-JDL Document 9 Filed 10/05/20 Page 1 of 5                    PageID #: 100




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

MARK GRAHAM,                                  )
                                              )
               Petitioner                     )
                                              )
       v.                                     )       2:20-cv-00315-JDL
                                              )
STATE OF MAINE,                               )
                                              )
               Respondent                     )

                               RECOMMENDED DECISION

       Petitioner seeks habeas relief pursuant to 28 U.S.C. § 2241. (Petition, Supplemental

Petition, Second Supplemental Petition, ECF Nos. 1, 2, 5.) Petitioner, a pretrial detainee

in the Cumberland County Jail on state court charges, contends that he is being held in

custody in violation of his due process rights and his right to a speedy trial.

       A federal district court must dismiss a habeas corpus petition if it appears from the

petition that the petitioner is not entitled to relief. Rules Governing Section 2254 Cases,

Rule 1(b) (authorizing the application of section 2254 rules to other habeas actions) and

Rule 4 (requiring dismissal “[i]f it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court”); McFarland v. Scott,

512 U.S. 849, 856 (1994) (“Federal courts are authorized to dismiss summarily any habeas

petition that appears legally insufficient on its face . . . .”).

       Following the required review, I recommend that the Court dismiss the petition.
 Case 2:20-cv-00315-JDL Document 9 Filed 10/05/20 Page 2 of 5               PageID #: 101




                                       DISCUSSION

       First, to the extent Petitioner seeks to assert a habeas corpus petition to secure his

release from pretrial detention, Younger v. Harris, 401 U.S. 37 (1971), generally mandates

abstention from the exercise of jurisdiction when a petitioner seeks relief in federal court

from ongoing state criminal proceedings. See Sprint Communications, Inc. v. Jacobs, 571

U.S. 69, 78 (2013) (noting that Younger “preclude[s] federal intrusion into ongoing state

criminal prosecutions”); In re Justices of Superior Court Dept. of Mass. Trial Court, 218

F.3d 11, 16 (1st Cir. 2000) (“The federal courts have long recognized the ‘fundamental

policy against federal interference with state criminal proceedings.’” (quoting Younger,

401 U.S. at 46)). Under Younger, federal courts must abstain from interfering in state court

proceedings “when the moving party has an adequate remedy at law and will not suffer

irreparable injury if denied equitable relief.” 401 U.S. at 43-44.

       The elements of mandatory abstention consist of the following: “(1) the [state]

proceedings are judicial (as opposed to legislative) in nature; (2) they implicate important

state interests; and (3) they provide an adequate opportunity to raise federal constitutional

challenges.” Bettencourt v. Bd. of Registration in Med. of Commonwealth of Mass.,

904 F.2d 772, 777 (1st Cir. 1990).

       The criminal proceedings alleged in the petition are judicial in nature, implicate

important state interests associated with the State’s administration of its laws, afford

Petitioner an adequate opportunity to raise federal constitutional challenges, and allow

Petitioner to advocate for pretrial release on the same grounds he would cite in this Court.

Abstention, therefore, is presumptively appropriate. Indeed, “[c]ourts have consistently

                                             2
    Case 2:20-cv-00315-JDL Document 9 Filed 10/05/20 Page 3 of 5                         PageID #: 102




applied the Younger doctrine to dismiss habeas claims by pretrial detainees based on

excessive bail, claims of actual innocence, or due process violations, absent bad faith,

harassment, or [other] extraordinary circumstances.” Enwonwu v. Mass. Superior Court,

Fall River, No. 1:12-cv-10703-DJC, 2012 WL 1802056, at *3 n. 7, 2012 U.S. Dist.

Lexis 68192, at *9-10 n.7 (D. Mass. May 16, 2012). Petitioner has not plausibly alleged

any facts that would constitute the extraordinary circumstances necessary to overcome the

presumption for abstention. See e.g., Braden v. 30th Judicial Circuit Court of Kentucky,

410 U.S. 484, 491 (1973) (permitting a § 2241 pretrial petition to proceed when state court

repeatedly ignored speedy trial requests on a three-year-old indictment). Accordingly,

abstention is appropriate in this case.

        Similarly, exhaustion principles preclude Petitioner from proceeding in this Court

at this time. Petitioner essentially asks the Court to intervene in an ongoing state court

proceeding. While 28 U.S.C. § 2241 is the relevant statute for challenging the

constitutionality of pretrial detention, see, e.g., Hartfield v. Osborne, 808 F.3d 1066, 1071

(5th Cir. 2015); Klein v. Leis, 548 F.3d 425, 430 n.4 (6th Cir. 2008), “the exhaustion

requirement of [28 U.S.C. § 2254]1 ‘has developed through decisional law in applying

principles of comity and federalism as to claims brought under 28 U.S.C. § 2241.’”

Oppong v. Evangelidis, 2016 WL 1163905, at *3 (D.Mass. Feb. 29, 2016) (quoting


1
  28 U.S.C. § 2254 provides that “a state prisoner must exhaust available state remedies before presenting
his claim to a federal habeas court. § 2254(b)(1)(A). The exhaustion requirement is designed to avoid the
‘unseemly’ result of a federal court ‘upset[ting] a state court conviction without’ first according the state
courts an ‘opportunity to . . . correct a constitutional violation.’” Davila v. Davis, 137 S. Ct. 2058, 2064
(2017) (quoting Rose v. Lundy, 455 U.S. 509, 518 (1982)).


                                                     3
    Case 2:20-cv-00315-JDL Document 9 Filed 10/05/20 Page 4 of 5                        PageID #: 103




Schandelmeier v. Cunningham, 819 F.2d 52, 53 (3d Cir. 1986)); see also, Braden, 410 U.S.

at 489–92 (applying exhaustion principles to a § 2241 pretrial petition).

        Here, insofar as Petitioner challenges decisions of the state trial court in an existing

criminal matter, Petitioner clearly has not exhausted the available state court remedies for

any of the claims he asserts in this action. See Berube v. Warden, Downeast Corr. Facility,

No. 1:13-CV-00299-GZS, 2014 WL 2117350, at *3–5 (D. Me. May 21, 2014) (analyzing

the exhaustion and procedural default doctrines in the context of a challenge to state court

probation revocation proceedings); Ford v. Merrill, No. CIV. 04-150-B-W, 2005 WL

81609, at *2–6 (D. Me. Jan. 13, 2005) (same). Although Petitioner alleges there have been

delays in the state court revocation proceedings, he has not shown that the delays amount

to “an absence of available State corrective process” or that the state process is “ineffective

to protect the rights of the applicant” as required by the statute and the exhaustion principles

announced by the Supreme Court.

        In sum, Petitioner has not asserted an actionable claim under 28 U.S.C. § 2241.2


2
  Petitioner also alleges “inmate abuse.” Prisoners ordinarily challenge the conditions of their confinement
in civil rights actions pursuant to 42 U.S.C. § 1983, but habeas petitions under 28 U.S.C. § 2241 might also
provide an avenue for relief. See Gomes v. US Dep’t of Homeland Sec., Acting Sec’y, No. 20-CV-453-LM,
2020 WL 3258627, at *2–3 (D.N.H. June 16, 2020) (discussing split of authority and summarizing First
Circuit cases). In this case, Petitioner has mostly made general conclusory assertions, which would not
support a claim. Garcia-Catalan v. United States, 734 F.3d 100, 103 (1st Cir. 2013) (court need not credit
conclusory legal allegations); Young v. Wells Fargo Bank, N.A., 717 F.3d 224, 231 (1st Cir. 2013)
(“conclusory allegations that merely parrot the relevant legal standard”). Petitioner’s claim regarding a
nationwide conspiracy to harass and abuse Petitioner, including by altering the water at the jail, for which
claim he alleged more facts, is not plausible. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)
(complaint must include “enough facts to state a claim to relief that is plausible on its face”); Denton v.
Hernandez, 504 U.S. 25, 33 (1992) (“[A] finding of factual frivolousness is appropriate when the facts
alleged rise to the level of the irrational or the wholly incredible, whether or not there are judicially
noticeable facts available to contradict them”); Flores v. U.S. Atty. Gen., No. 2:13-CV-00053-DBH, 2013
WL 1122719, at *2 (D. Me. Feb. 26, 2013).


                                                     4
 Case 2:20-cv-00315-JDL Document 9 Filed 10/05/20 Page 5 of 5                 PageID #: 104




                                        CONCLUSION

       Based on the foregoing analysis, I recommend the Court dismiss Petitioner’s

petition for relief under 28 U.S.C. § 2241.

                                              NOTICE

               A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum within fourteen (14)
       days of being served with a copy thereof. .
              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court’s order.
                                                   /s/ John C. Nivison
                                                   U.S. Magistrate Judge

Dated this 5th day of October, 2020.




                                              5
